IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-40616
                          Conference Calendar



SAMUEL RODRIGUEZ REYNA,

                                           Plaintiff-Appellant,

versus

PAUL STWART; ROY CANTU, Jailer; NATHINE COATES; JANET WILLIAM;
JIMMY REEVE; SUSAN GIBBANY; ERIC ECHAVARRY; LEROY MOODY, Sheriff,
San Patricio County, State of Texas; NINA TRIVINO; WAYNE SCOTT,
Director-TDCJ; WILLIAM BROOKS; J. DE LEON; HECTOR GARZA; BOB
GILL; JORGE L. FERNANDEZ; DANNY GARCIA; MARY ANN GARZA; OMAR I.
SANCHES; ELISEO ZUNIGA; DAVID AKEN, County Attorney,

                                           Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. C-97-CV-674
                        --------------------
                           April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Samuel Rodriguez Reyna, TDCJ #494325, appeals the judgment

in favor of the defendants in his 42 U.S.C. § 1983 civil rights

suit.    Reyna challenges his conviction and 11 year sentence for

burglary, seeks injunctive relief for his release from prison for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40616
                                -2-

the burglary conviction, and argues that the jury erred in

failing to award damages when it found the defendant was liable.

Reyna has moved this court for the appointment of appellate

counsel and to supplement the appellate record.   Reyna has not

demonstrated that his case presents exceptional circumstances

warranting the appointment of counsel, and the motion for

appointment of counsel is denied.   The supplement to the record

is unrelated to the arguments raised on appeal, and the motion to

supplement is denied.

     Reyna’s claims regarding his burglary conviction were raised

for the first time on appeal and may not be considered.     See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999), cert. denied, 120 S. Ct. 982 (2000).   In addition, the

claims may not be raised until Reyna’s burglary conviction has

been invalidated.   See Heck v. Humphrey, 512 U.S. 477, 487

(1994).   Reyna’s final argument is factually frivolous because

the jury found that the defendant was not liable.   The judgment

in favor of the defendants is AFFIRMED.

     AFFIRMED.   MOTIONS DENIED.